PD-1088-15
                       PD-1088-15                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 8/20/2015 11:25:52 AM
                                                                    Accepted 8/20/2015 2:46:04 PM
                                                                                    ABEL ACOSTA
                                                                                            CLERK
                  TEXAS COURT OF CRIMINAL APPEALS
                       _________________________

                                   CASE NO.
August 20, 2015

                         _________________________

                  EX PARTE JEFFREY WAYNE FUJISAKA
                    ________________________________

                     APPEALS COURT CASE NUMBER
                              05-15-00355-CR
                     ________________________________

           MOTION TO EXTEND TIME TO FILE PETITION FOR
                    DISCRETIONARY REVIEW

          Appellant, Jeffrey Wayne Fujisaka, pursuant to Tex. R. App. P. 68.2(c),

hereby moves this Court to extend the time by which he must file a Petition for

Discretionary Review to October 11, 2015.

          1. On August 12, 2015, the Fifth Court of Appeals entered its judgment

and order affirming the denial of Mr. Fujisaka’s pretrial Applicaiton for Writ of

Habeas Corpus..

          2. A Petition for Discretionary Review would ordinarily have to be filed

by September 11, 2015 without an extension being granted.

          3. This case involves a complicated First Amendment overbreadth

challenge to Texas’s Inducement of Sexual Performance by a Child Statute (Tex.
Code. Crim. P. Art. 43.25).

            4. Undersigned counsel must file a response in this Court to the State’s

Application for Writ of Mandamus in In re the State of Texas ex Rel. Abelino Reyna

No. WR-83,719-01 by September 12, 2015 and this Court has indicated no extensions

will be granted.

            5. Undersigned counsel must file opening briefs in the United States Court

of Appeals in United States v. James Cecil Holley (due August 24, 2015) and United

States v. Ezell Brown (due September 2, 2015).

            6. In addition, on July 1, 2015, undersigned counsel suffered a retinal

detachment which required immediate surgery the following day. Since that time,

counsel has missed several days of work and has missed additional time from work

for doctor appointments. In addition, counsel’s eyes are more easily strained which

has temporarily slowed down his ability to research and draft briefs.

            7. In light of the above, Undersigned Counsel needs additional time to

prepare a professional Petition for Discretionary Review regarding this important

First Amendment issue.


            WHEREFORE, Jeffrey Wayne Fujisaka respectfully requests this Court to

extend the time by which he must file a Petition for Discretionary Review to October

11, 2015.
Respectfully submitted,



/s/F. Clinton Broden
F. CLINTON BRODEN
TX Bar No. 24001495
Broden, Mickelsen, Helms & Snipes, LLP
2600 State Street
Dallas, Texas 75204
(214) 720-9552
(214) 720-9594(facsimile)

Attorney for Jeffrey Wayne Fujisaka
                        CERTIFICATE OF SERVICE

         I, F. Clinton Broden, do hereby certify that, on this 20th day of August,

2015, I caused a copy of the foregoing document to be served by first class mail,

postage prepaid, on the Collin County District Attorney’s Office, 2100 Bloomdale

Rd, Suite 100, McKinney, TX 75071.

                                                 /s/ F. Clinton Broden
                                                 F. Clinton Broden